I concur in holding that the instruction that defendant might be convicted of the unlawful possession of liquor if, while riding in the car, he knew that Bannon had intoxicating liquor therein, was erroneous and warrants a reversal of the conviction.
It was defendant's claim that he threw the bottle while he was sitting in the car, and when he first discovered it. The court charged the jury:
"You might see some man having a bottle of liquor or a jar of liquor and you would be perfectly justified in taking it and destroying it, understanding you were doing the right thing in destroying it, that would not be a breach or infraction of the law."
The officers testified that defendant got out of the car and carried the bottle from 40 to 60 feet before throwing it away. The instruction that if the jury believed the testimony of the officers they should convict the defendant was, I think, fully justified.
STEERE and McDONALD, JJ., concurred with SHARPE, J. *Page 629